DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shore power (claims 1 and 23), the sump pump (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fuel dispensing system” and “LNG dispensing system” in claims 1 and 23 respectively, wherein the system is the place holder and the function is for fuel dispensing and LNG dispensing.  In view of Applicant’s disclosure in paragraph 0031, and for purposes of examination the limitation will be interpreted as including the structure of a pump and valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-22 are rejected for at least being dependent on claim 1.

Claim 1 recites the limitation “wherein the system is configured to utilize shore power” which is indefinite for being unclear, in view of the Applicant’s disclosure, how the system can use shore power since paragraph 0022 of Applicant’s written description recites “…the platform and/or the intermodal well rail car 31 include a generator and a compressor.  The generator and the compressor can be configured to be powered with shore power” yet the generator and air compressor are claimed in lines 8-9 to be on the intermodal rail transport vehicle which is not part of the system, wherein the system is later claimed in the last line to be capable of utilizing shore power.  Applicant’s disclosure never says that the system can utilize shore power when the generator and 

Claim 3 recites the limitation “the system is configured to be interchangeably mounted to an intermodal rail transport vehicle comprising an intermodal well rail car” in lines 1-2 which is indefinite since Applicant has already antedated an intermodal rail transport vehicle in claim 1 and furthermore is unclear in view of the disclosure if the intermodal rail transport vehicle is synonymous with the intermodal well rail car or not.   Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the intermodal rail transport vehicle is an intermodal well rail car and the system is configured to be interchangeably mounted to the intermodal well rail car.” for purposes of examination.

Claim 4 recites the limitation “wherein the intermodal well rail car comprises an electrical generator and an air compressor” which is indefinite for being unclear if the generator of claim 1 and the electrical generator of claim 4 are the same or different; whether the air compressor of claim 1 is the same or different than the compressor of claim 1.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the intermodal well rail car comprises the generator and the air compressor.” for purposes of examination.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the structural limitation “wherein the intermodal well rail car comprises an electrical generator and an air compressor” which was effectively claimed in claim 1 and is either duplicate structure which the specification does not support or the same structure according to claim 1.  Applicant 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the structural limitation “wherein the generator and the compressor are configured to be powered with shore power” which was effectively claimed in claim 1 since the specification (paragraph 0022) discloses that the only structure powered by shore power is the generator and the air compressor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2016/0195221), hereinafter referred to as Roberts, in view of Melanson et al. (US 2014/0299101), hereinafter referred to as Melanson, and Viens, (US 5,107,772), hereinafter referred to as Viens.

Regarding claim 1, Roberts teaches a system (Fig. 1) for portable, modular fueling, the system comprising: 
a platform (comprising storage tank 102 and supports holding tank upright on unenclosed skid 108) configured for intermodal rail transport car and interchangeably mounted (the platform is configured for intermodal rail transport since cord 
the unenclosed skid supporting the platform (108 supports 102), the unenclosed skid configured to selectively couple to the storage tank (it is known for storage tanks to be selected to be coupled to a skid so that the storage tank does not shift; selectively coupled is broad and just means the storage tank was selected to be coupled to the skid); and 
a fuel dispensing system (comprising 104) integral (touching) with the unenclosed skid and detachably coupled (known in the art to detach fuel dispensing systems; detachably coupled broadly means the fuel dispensing system is coupled to and can be detached for maintenance) to the storage tank (by pipes 110, 112 and 114 as well as by skid 108), wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be mounted on intermodal transport to bring the system to remote locations; releasable broadly means the skid can be secured and released which is known in order to prevent the skid from moving during transport) on an intermodal rail transport vehicle having a generator and an air compressor, and 
the storage tank is configured to be in fluid communication (by way of dispensing system 104) with one or more storage vessels to deliver fuel (known in the art for a dispensing system to refill tanks utilizing fuel to convert chemical to mechanical power).

Roberts does not teach wherein the platform has a frame.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage tank of Roberts to have a frame in order to provide the predictable result of protecting the storage tank from impact of objects falling on it.

Roberts as modified does not teach wherein an intermodal rail transport vehicle has a generator and an air compressor configured to utilize shore power.

Melanson teaches everything discussed above including transporting the storage tank (50) on an intermodal rail car.

Additionally, Viens teaches electric generator 191 (Fig. 12) and air compressor 193 used for actuating the brakes of the wheels as well as electric motors (see column 6, lines 48-57, “with a fuel tank 189, operating an electric generator 191 and an air compressor 193 pressurizing air in a tank 195, the air serving to actuate the brakes of the wheels 197, 199 of the known bogie.  The latter wheels are driven by electric motors fed from the generator 191.”), wherein the generator and air compressor are known to use shore power when available in order to reduce fuel consumption to run electric motors such as for the air compressor.

Therefore, in view of Melanson and Viens, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have combined the system of Roberts as modified with an intermodal rail car in order to provide the predictable result of moving the system to remote locations, while yet further would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have included a generator and air compressor which can use shore power in order to provide the predictable result of powering electric motors used by the intermodal rail car or system and thereby reducing the consumption of fuel by the generator.

Regarding claim 2, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified teaches wherein the storage tank of the system is configured to handle fuel in both a gaseous state and a liquid state since fuel is known to be in liquid form or gaseous form and if in liquid form evaporates due to heat infiltration to form gaseous liquid.

Regarding claim 3, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein the system of Roberts as modified is configured to be interchangeably mounted (known in the art to load and unload cargo from locations wherein interchangeably mounted includes no structure and is interpreted as being loaded and unloaded) onto an intermodal well rail car capable of providing power, storage, lighting and compressed air since intermodal well rail cars are capable of 

Regarding claim 7, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified teaches wherein the system is configured to transfer fuel (fuel from the storage tank) with a pump (106 is a pump).

Regarding claim 17, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified is configured to be in fluid communication with one or more on-site storage vessels to increase storage capacity, including mobile wheel based storage devices since Roberts can use the fuel dispensing 104 is configured to dispense fluid to one or more on-site storage vessels to increase storage capacity, wherein any vessel being filled with fuel is considered increasing storage capacity since fuel is being dispensed in to the vessel.

Regarding claim 18, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified is configured to refuel one or more fuel tender’s since the fuel dispensing system 104 dispenses fuel, and tender’s are well known to store fuel or use fuel for locomotive purposes, and there being no structure that limits the system from doing so.

Regarding claim 19, the combination of Roberts, Melanson and Viens teach the system of claim 1, wherein Roberts as modified is configured to simultaneously refuel two or 

Alternatively…

Claims 1-4, 6-9, 12-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2014/0299101), hereinafter Melanson, in view of Roberts (US 2016/0195221), hereinafter referred to as Roberts, and in further view of Zink (US 5,386,845), hereinafter referred to as Zink.

.Regarding claim 1, Melanson teaches a system (Fig. 1, comprising 20 and 80) for portable, modular fueling, the system comprising:
a platform (Fig. 2 comprising 50 and frame surrounding 50) configured for intermodal rail transport vehicle (see system being located on a rail car in the figures), the platform having a frame (Fig. 2, frame surrounding tank 50) and a storage tank (Fig. 2, 50) for fuel;
a fuel dispensing system (Fig. 1, 80 comprising pump 70 and valve 110) and detachably coupled to the storage tank (It is known in the art for fuel dispensing systems to be detached from storage tanks for maintenance or to replace the tank; Detachable is broad and means separable which one of ordinary skill in the art is capable of separating the fuel dispensing system from the storage tank by replacing one or the other; there is no structure to limit what detachably coupled is);


Melanson does not teach wherein the platform and has an unenclosed skid supporting the platform and interchangeably mounted to the unenclosed skid, or wherein the unenclosed skid is configured to selectively couple to the storage tank or frame; or wherein the fuel dispensing system is integral with the integral skid.

Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means removes from and requires no structure to meet the function) on an intermodal rail transport vehicle having a generator and an air compressor; wherein a fuel dispensing system (comprising 104) is integral with the unenclosed skid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid 

Melanson does not teach wherein a generator and an air compressor are configured to utilize shore power. 

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for emergency situations (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”), wherein the generator and air compressor are configured to utilize shore power since it is well known for anything which uses electricity to utilize shore power to thereby reduce consumption of fuel.



Regarding claim 2, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the system is configured to handle fuel in a gaseous state (Fig. 1, LNG is vaporized in 90) and a liquid state (LNG is pumped in pump 60).

Regarding claim 3, the combination of Melanson, Roberts and Zink teach the system of claim 1, wherein Melanson as modified teaches wherein the intermodal rail transport vehicle is an intermodal well rail car (Fig. 2, 28’) capable of providing power, storage, lighting and compressed air since it is known for intermodal well rail cars are capable of transporting power which can then be provided, transporting storage, transporting lighting and transporting compressed air.

Regarding claim 4, the combination of Melanson, Roberts and Sink teach the system of claim 3, wherein Melanson as modified, particularly by Zink in claim 1, teaches wherein the intermodal well rail car comprises the generator and air compressor.

Regarding claim 6, the combination of Melanson, Roberts and Zink teach the system of claim 1, wherein the system is configured to be interchangeably mounted (known in the art for the system to be loaded and unloaded which is interpreted as interchangeably mounted as no structure is required, only that the system can be moved on more than one mode of transportation) to the intermodal transport vehicle comprising a trailer chassis or a land-based foundation, each the trailer chassis and land based foundation, each having a footprint (inherent footprint of the system) that matches a footprint (footprint taken up by the space of the system) of the intermodal rail transport vehicle.

Regarding claim 7, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the platform is configured to transfer fuel with at least one of a pump (Fig. 1, 60)

Regarding claim 8, the combination of Melanson, Roberts and Zink teach the system of claim 7 and wherein Melanson teaches wherein the pump is configured to be submerged in fuel inside the storage tank. Paragraph 0027, lines 5-10, “In other embodiments pump 60 can be located completely within tank 50”).

Regarding claim 9, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the platform further comprises at least one pump (Fig. 1, 60) for pumping fuel from the storage tank, and the pump is electrically powered (Fig. 1, using 140 which controls speed electronically).

Regarding claim 12, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the fuel is liquid natural gas (paragraph 0026, line 9, “LNG”)

Regarding claim 13, the combination of Melanson, Roberts and Zink teach the system of claim 1 however does not teach wherein the skid has an intermodal footprint of 20, 40, 45, 48 or 53 feet, however it can reasonably be accepted that the skid shown in Fig. 3 is a well car well known in the art at the time of the Applicant’s filed invention, the intermodal footprint of the skid where the system sits is considered a results effective variable wherein the amount of fuel which can be transported is dependent on the intermodal footprint, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the footprint of the skid taught by Melanson to be 53 feet long in order to provide the predictable result of maximizing the amount of fuel which is transported on the well car.

Regarding claim 14, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the storage vessels comprise at least one of a locomotive (paragraph 0008, lines 1-5, “locomotive”).

Regarding claim 15, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the system is contained in a footprint (footprint of top of tender car 281 in Fig. 3) of one intermodal well rail car (Fig. 3, 281).

Regarding claim 16, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches wherein the storage tank comprises an ISO cryogenic tank frame (see paragraph 0026, lines 5-7 where it is disclosed that storage tank 50 is ISO where the frame is part of the ISO tank) mounted to the platform.

Melanson does not teach wherein the ISO tank frame is either 40 or 48 ft however it can reasonably be accepted in the art at the time of the Applicant’s filed invention wherein the length of the ISO tank and frame are result effective variables wherein the amount of fuel which can be transported is dependent on the length of the ISO tank, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the ISO tank frame length taught by Melanson to be that which is either 40 or 48 ft in order to provide the predictable result of maximizing the amount of fuel which can be transported on both rail and by semi-truck.

Regarding claim 23, Melanson teaches an apparatus (Fig. 1, comprising 20 and 80) for portable, modular liquid natural gas (LNG) fueling (LNG within 50, Fig. 1), the apparatus comprising:
an intermodal well rail car (Fig. 3, 281) having an intermodal foot print (Fig. 3, footprint taken up by 50 and 80) and configured to provide an on-board fuel dispensing system (Fig. 1) and storage (Fig. 1, storage of gas in accumulator 130), 
a platform (Fig. 3, comprising 50 and frame surrounding 50) comprising:
a frame (Fig. 3, frame surrounding 50)
a cryogenic storage tank (Fig. 3, 50) mounted to the frame;

wherein the platform is disposed within the intermodal foot print (See Fig. 3A where storage tank 50 and the frame sit) and releasably mounted (can be removed from the intermodal well rail car) to the intermodal well rail car for intermodal rail transport (when the well rail car is being hauled by an engine);
wherein the intermodal well rail car is configured to utilize shore power (the requisite for what utilizing shore power means, without structure, is broad and the intermodal well rail car is configured to be worked on or have light shined on it with corded power tools and corded lights from shore power).
.
Melanson does not teach wherein the platform includes an unenclosed skid having the integrated LNG dispensing system, wherein the unenclosed skid is configured to releasably couple to the storage tank or frame, wherein the platform is interchangeably mounted to the unenclosed skid

Roberts teaches a platform comprising a storage tank (102) interchangeably mounted (known in the art to change storage tanks if they become compromised due to damage and need replacing so the entire system does not have to be replaced) to an unenclosed skid (108) wherein the unenclosed skid is configured for releasable mounting (known in the art for skids to be loaded and unloaded on to transportation means in order to move them from location to location; releasable broadly means 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Melanson such that the storage tank and fuel dispensing system were placed on a skid as taught by Roberts in order to provide the predictable result of consolidating a system which could be unloaded and loaded together rather than separately from one intermodal rail transport vehicle needing maintenance, to another intermodal rail transport vehicle in useable condition, to thereby continue supplying fuel to a locomotive requiring fuel.

Melanson does not teach wherein the intermodal well rail car is configured to provide power, lighting and compressed air.

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for providing safe operation of the on-board dispensing system (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 3 and to have included a generator an air compressor as taught by Zink in order to provide the predictable result of using the electrical generator and air compressor in emergency situations which requires electricity for operating the system and air for emergency breathing.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Goode (US 5,360,139), hereinafter Goode.

Regarding claim 10, the combination of Melanson, Roberts and Zink teach the system of claim 1, however Melanson does not teach wherein the system comprises automatic controls with manual override for interfacing with the one or more storage vessels or other custody of transfer system.

Goode teaches a fuel transfer system (Fig. 1) including automatic controls (Fig. 1, comprising 171) with manual override (column 8, lines 50-56, “Line 193 includes a pressure regulating valve 196 that is active only when control system is overridden for manual control.”) for interfacing with a storage vessel (removing the storage vessel when tank is full shown at step 460 in Fig. 4C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 1 with automatic controls with manual override as taught by Goode in order to provide the predictable result of metering fuel delivered to the storage vessel and determining when the storage vessel is full while allowing a user to override the filling process for manual control, to start the fueling process as taught by Goode at steps 308 and 310 in Fig. 3A, or decide to remove the storage vessel.

Regarding claim 11, the combination of Melanson, Roberts, Zink and Goode teach the system of claim 10, however does not teach wherein the platform comprises valves actuated by an electronic control unit, wherein a user makes connections and initiates an automated fueling event, the electronic control unit notifies the user when to remove the connections, and the electronic control unit monitors fuel levels of the storage tank and the one or more storage vessels.

Goode teaches valves (Fig. 1, comprising 160 and 172) actuated by an electronic control unit (Fig. 1, 171), wherein a user makes connections (Fig. 1, using nozzle 162) and initiates an automated fueling event (Fig. 3A and 3B), the electronic control unit notifies the user when to remove the connections (Fig. 4C, 460) and the electronic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 10 with valves and an electronic control unit which monitor fuel levels of the storage tank and storage vessel as taught by Goode in order to provide the predictable result of allowing a user to use the storage tank to automatically fill the storage vessel, while indication of the storage vessels fueling allows the user to remove the storage vessel when fueling is complete as well as monitoring the fuel level in the storage tank.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Petit et al. (US 2017/0023180), hereinafter Petit.

Regarding claim 19, the combination of Melanson, Roberts and Zink teach the system of claim 18, however Melanson does wherein the platform is configured to simultaneously refuel two or more of the storage vessels.

Petit teaches a refueling system (Fig. 1) configured to fuel two or more storage vessels (onboard trucks 1 and 2 in Fig. 2) simultaneously (Using multiple dispenser ends 201 and 202 in Fig. 2).

.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Roberts and Zink as applied to claim 1, in further view of Drube et al. (US 5,954,101), hereinafter Drube.

Regarding claims 20, the combination of Melanson, Roberts and Zink teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) on the platform however does not teach a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to at least one of the storage tank and the storage vessels.

Drube teaches a sump pump (Fig. 1A, comprising 24) and a recirculation circuit (Fig. 1A, comprising 26) located on a platform (Fig. 2, platform of truck shown) configured to pre-cool (column 3, 56-65, “The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to a storage tank 22 (Fig. 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson as modified such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the head space of the storage tank as taught by Drube in order to provide the predictable result of pre-cooling the sump pump as well as control pressure within the storage tank to help dispense liquid cryogen (by increasing or decreasing pressure).

Regarding claims 21 and 22, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) but does not teach wherein the pump is a sump pump (claim 21) or wherein the sump pump is vacuum jacketed (claim 22) .

Drube teaches a sump pump (Fig. 1A, comprising 24) and a recirculation circuit (Fig. 1A, comprising 26) located on a platform (Fig. 2, platform of truck shown) configured to pre-cool (column 3, 56-65, “The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the head space of the storage tank as taught by Drube in order to provide the predictable result of pre-cooling the sump pump as well as pressure control within the storage tank to help dispense liquid cryogen.

Response to Arguments
Applicant's arguments with regards to claims 1 and 23 having limitations being interpreted under 35 U.S.C. 112(f) filed 6/17/2021 have been fully considered but are not persuasive. 
Applicant’s arguments on pg. 8 of the Remarks as to why the limitation “fuel dispensing system” does not invoke 35 U.S.C. 112(f), citing MPEP 2181(I), are not persuasive.
Fuel dispensing is not material, nor is it sufficient structure for performing the function.  Fuel dispensing is the function and the system is the structure as previously cited in the action mailed on 10/7/2020. MPEP 2181(A) states:

35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.” 

And

“For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and 

And

“With respect to the third prong of this analysis, the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function…”

With this evidence, the Examiner maintains the limitation “fuel dispensing system” invokes 35 U.S.C. 112(f) and meets all 3 prongs (2181A-C) since the limitation includes the placeholder “system” coupled with the functional language “fuel dispensing” is not modified by structure to perform the function of fuel dispensing anywhere in the claim.  

Applicant's arguments with regards to claims 1-23 rejected under 35 U.S.C. 103 filed 12/29/2020 have been fully considered but they are not persuasive. 


	In response to Applicant arguing that because Melanson teaches the fuel dispensing system being mounted on the tender, there is an explicit teaching away from placing the dispensing system on a skid.  This is simply not true as nothing in Melanson says that the fuel dispensing system cannot be placed on a skid nor makes any mention how it is fixed to the tender in such a way that it would be disadvantageous to put it on a skid.
	In response to Applicant arguing that Melanson teaches away from utilizing shore power since Melanson discloses using electric generator located on-board the locomotive or tender, there is no explicit teaching that shore power cannot be used with the system or is not “configured to” be used with shore power.  In fact, because the system uses electrical power in general it is considered configured to be used with shore power since the system uses power and the shore power delivers power, making them compatible.

The arguments on pgs. 10-11 directed at Hart are considered moot since Hart is no longer used as a reference in the current rejection.

Applicant argues on pg. 11, second paragraph, that “The entire purpose of the gas supply system in Melanson is to provide fuel to the locomotive engine.  If the system were placed on a skid…there would clearly be catastrophic issues-there would 

Applicant argues starting with the last paragraph on pg. 12 which continues to pg. 13. The “none of the references put forth in the action disclosure a fuel dispensing system that is integral with a skid” which is not a persuasive argument in view of Roberts which clearly teaches a fuel dispensing system comprising 104 integral with skid 108 as well as storage tank 102.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763